Citation Nr: 1524099	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-36 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to April 1982 and from August 1983 to April 1988.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In August 2014, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's tinnitus had its onset in active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Given the favorable disposition of the action herein, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria and Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Concerning evidence of a current disability, a March 2013 VA examination report includes a diagnosis of tinnitus.  

With respect to an in-service injury or disease, the Veteran reported that he was exposed to high levels of noise.  The Veteran's military occupational specialty (MOS) was food specialist.  The Veteran's service treatment records are absent for any complaints of tinnitus.  However, the Veteran reported that he was exposed to loud noise on the rifle range and from trucks and helicopters.  A September 1987 reference audiogram noted that the Veteran was routinely exposed to hazardous noise.  A statement dated in April 1988 indicated that the Veteran underwent a separation medical examination, but there is no report of separation medical examination associated with the service treatment records.  Resolving any doubt in favor of the Veteran, the Board finds that the Veteran incurred an in-service injury consisting of acoustic trauma.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In terms of a relationship between the Veteran's tinnitus and his in-service injury, the Veteran was provided a VA audiological examination in March 2013.  The VA examiner opined that an opinion could not be provided regarding the etiology of the Veteran's tinnitus without resorting to speculation.  The examiner stated that the Veteran was very clear that he first noticed tinnitus in 1983.  The examiner stated that there was no evidence of a noise injury.  As a result, an opinion could not be provided on the etiology of the Veteran's tinnitus without resorting to mere speculation.  However, the Veteran consistently stated that his tinnitus had its onset in active service.  The Veteran is considered competent to report tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, the Board finds that his statements are credible regarding his assertions of chronic symptoms of tinnitus since active service.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this respect, there is no evidence to question the veracity of the Veteran's statements regarding the onset of his tinnitus, particularly due to the absence of any separation medical examination report.  While the March 2013 VA examiner could not provide an opinion without resorting to speculation, the Board finds that the evidence is in relative equipoise as to whether the Veteran's tinnitus had its onset in active service and will resolve the benefit of the doubt in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for tinnitus is granted.


ORDER

Entitlement to service connection for tinnitus is granted.




REMAND

Concerning the issue of entitlement to service connection for bilateral hearing loss, the Veteran was provided a VA audiological examination in March 2013.  The examiner opined that the bilateral hearing loss was not at least as likely as not caused by or a result of an event in military service.  The rationale noted that the induction and discharge examinations both "show normal hearing bilaterally."  The VA examiner's rationale is inadequate.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this respect, the Veteran had two separate periods of active service.  There are no reports of separation medical examination from either period of active service.  Further, the examiner did not address the September 1987 reference audiogram which reflected findings of 40 decibels at 6000 Hertz for the left ear and 35 decibels at 6000 Hertz for the right ear.  A new VA opinion is required to address the etiology of the Veteran's bilateral hearing loss disability.    

Concerning the claim for service connection for an acquired psychiatric disability, the Board finds that a VA examination is required.  Private treatment records reflect diagnoses of major depressive disorder.  In addition, the Veteran reported experiencing psychiatric symptoms during active service and his sister submitted a statement regarding her observation of the Veteran's symptoms, which they are competent to do.  See Falzone v. Brown, 8 Vet. App. 398, 405 (lay person is competent to testify to pain and observable flatness of his feet).  The Board finds that the requirements to provide a VA examination have been met.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that the types of evidence that indicate that a current disability may be associated with service includes medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits or credible evidence of continuity of symptomatology or other symptoms capable of lay observation).

The Veteran reported that he received mental health treatment during active service.  Mental health clinic records may be stored separately from the Veteran's service treatment records.  A request must be made for the identified in-service mental health records.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Make a second request to obtain records of private treatment of the Veteran from Hutchinson Area Health Care.  All attempts to obtain the records must be documented in the claims folder and the Veteran notified accordingly.

2.  Contact the National Personnel Records Center and/or any other appropriate source, to obtain any in-service mental health clinic records pertaining to the Veteran.  Any negative response must be included in the claims folder and the Veteran notified accordingly.

3.  Request an addendum opinion to the March 2013 VA medical examination report with respect to the nature and etiology of any bilateral hearing loss present. The claims folder should be made available and reviewed by the examiner.  The examiner should then address the following:

Express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any bilateral hearing loss is related to or otherwise caused by active service.

The examiner must provide a rationale for any opinion expressed.  The examiner is asked to address the September 1987 reference audiogram and the notation that the Veteran was routinely exposed to hazardous noise.  

4.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of any psychiatric disability present.  The claims folder must be reviewed and the examiner must indicate that the review was completed.  Any indicated tests and studies must be completed.  Following examination of the Veteran and review of the claims folder, respond to the following:

Is it at least as likely as not (50 percent or greater probability) that any psychiatric disability is related to or otherwise caused by active service.

A complete rationale for any opinion expressed must be provided.  The examiner is asked to address the Veteran's reports of psychiatric symptoms during active service and his sister's lay statements regarding her observed symptoms of the Veteran.  

5.  After completion of the above and any other development indicated, readjudicate the issues on appeal. If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and provide an appropriate amount of time for response.  Thereafter, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


